        Case 8:20-cv-00589-CBD Document 1 Filed 03/04/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)


ANA ARGUETA
c/o 519 H Street NW
Washington, DC 20001
(Montgomery County)

      Plaintiff,

v.                                             Civil Action No. __________________
OM SAI RAM, INC.
d/b/a BETHESDA MARKET                          COMPLAINT
4611 Sangamore Road, Suite D
Bethesda, MD 20816
(Montgomery County)

VIJAY MHERA
3714 Sprigg Street N
Frederick, MD 21704
(Frederick County)

SONOO CHANDAR
3714 Sprigg Street N
Frederick, MD 21704
(Frederick County)

HARI KISHAN MHERA
3714 Sprigg Street N
Frederick, MD 21704
(Frederick County)

MEENA MHERA
3714 Sprigg Street N
Frederick, MD 21704
(Frederick County)

      Defendants.
          Case 8:20-cv-00589-CBD Document 1 Filed 03/04/20 Page 2 of 9



                                          COMPLAINT

1.     While Plaintiff worked at Defendants’ restaurant, Defendants failed to pay her overtime

wages for her overtime hours.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay over-

time wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the

Maryland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-401 et seq.; and

the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab. & Empl. Art.,

§ 3-501 et seq.

3.     On January 14, 2020, Plaintiff sent Defendants a demand letter in an attempt to resolve

this matter prior to litigation. However, the parties were unable to resolve their dispute.

                                      Jurisdiction and Venue

4.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

5.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because a major-

ity of the Maryland parties reside in this district and division, or because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this district and division.

                                               Parties

6.     Plaintiff Ana Argueta is an adult resident of Montgomery County, Maryland.

7.     Defendant Om Sai Ram, Inc. is a Maryland corporation. It does business as Bethesda

Market. Its principal place of business is located at 4611 Sangamore Road, Suite D, Bethesda,

MD 20816. Its resident agent for service of process is Hari K. Mhera, 3714 Sprigg Street N,

Frederick, MD 21704.




                                                  2
          Case 8:20-cv-00589-CBD Document 1 Filed 03/04/20 Page 3 of 9



8.      Defendant Vijay Mhera is an adult resident of Maryland. He resides at 3714 Sprigg Street

N, Frederick, MD 21704. He is an owner and officer of Defendant Om Sai Ram, Inc. He exer-

cises control over the operations of Om Sai Ram, Inc. — including its pay practices.

9.      Defendant Sonoo Chandar is an adult resident of Maryland. She resides at 3714 Sprigg

Street N, Frederick, MD 21704. She is an owner and officer of Defendant Om Sai Ram, Inc. She

exercises control over the operations of Om Sai Ram, Inc. — including its pay practices.

10.     Defendant Hari Kishan Mhera is an adult resident of Maryland. He resides at 3714 Sprigg

Street N, Frederick, MD 21704. He is an owner and officer of Defendant Om Sai Ram, Inc. He

exercises control over the operations of Om Sai Ram, Inc. — including its pay practices.

11.     Defendant Meena Mhera is an adult resident of Maryland. She resides at 3714 Sprigg

Street N, Frederick, MD 21704. She is an owner and officer of Defendant Om Sai Ram, Inc. She

exercises control over the operations of Om Sai Ram, Inc. — including its pay practices.

12.     Upon information and belief, Defendants Vijay Mhera and Sonoo Chandar are married.

13.     Upon information and belief, Defendants Hari Kishan Mhera and Meena Mhera are mar-

ried.

14.     Upon information and belief, Defendants Hari Kishan Mhera and Meena Mhera are De-

fendant Vijay Mhera’s parents.

                                      Factual Allegations
15.     Defendants own and operate the restaurant Bethesda Market, located at 4611 Sangamore

Road, Suite D, Bethesda, MD 20816.

16.     Plaintiff worked at Bethesda Market from approximately December 18, 2013 through ap-

proximately December 7, 2019.

17.     Plaintiff worked at Bethesda Market as a kitchen laborer.




                                                3
          Case 8:20-cv-00589-CBD Document 1 Filed 03/04/20 Page 4 of 9



18.     Plaintiff’s job duties at Bethesda Market primarily consisted of preparing and cooking

food, and taking customers’ food orders.

19.     Plaintiff typically and customarily worked approximately forty–six and a half hours per

week.

20.     Shortly after she started working at Bethesda Market, Defendant Vijay Mhera provided

Plaintiff with the following letter:




21.     At all relevant times, Defendants paid Plaintiff by the hour.

22.     At all relevant times, Defendants paid Plaintiff $12.75 per hour.

23.     At all relevant times, Defendants paid Plaintiff in cash.


                                                  4
            Case 8:20-cv-00589-CBD Document 1 Filed 03/04/20 Page 5 of 9



24.    Plaintiff typically and customarily worked more than forty hours per workweek for De-

fendants.

25.    Defendants paid Plaintiff the same regular hourly rate across all hours worked.

26.    Defendants did not pay Plaintiff overtime wages — or one and one-half times her regular

hourly rate for hours worked in excess of forty in a workweek.

27.    For her work in the three years preceding the filing of this Complaint, Defendants owe

Plaintiff approximately $6,374.15 in overtime wages (excluding liquidated damages).

28.    Defendant Vijay Mhera personally hired Plaintiff.

29.    Defendant Sonoo Chandar personally fired Plaintiff.

30.    Defendants Vijay Mhera and Sonoo Chandar set Plaintiff’s work schedule.

31.    Defendants Vijay Mhera and Sonoo Chandar set Plaintiff’s hourly rate.

32.    Defendants Vijay Mhera, Sonoo Chandar, Hari Kishan Mhera, and Meena Mhera all su-

pervised Plaintiff.

33.    Defendants Vijay Mhera, Sonoo Chandar, Hari Kishan Mhera, and Meena Mhera all

handed Plaintiff her weekly payment at some point during her employment.

34.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

35.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

36.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

37.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

38.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times her regular rate for all hours worked in excess of forty hours in any

one workweek.




                                                 5
          Case 8:20-cv-00589-CBD Document 1 Filed 03/04/20 Page 6 of 9



39.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to her.

40.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

41.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

42.    At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, or vegetables, that had been raised or grown outside of Maryland.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
43.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

44.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

45.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

46.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times Plaintiff’s regular hourly rate for hours worked in excess of forty hours in any one

workweek.

47.    Defendants’ violations of the FLSA were willful.

48.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.


                                                 6
          Case 8:20-cv-00589-CBD Document 1 Filed 03/04/20 Page 7 of 9



                                            COUNT II
              FAILURE TO PAY OVERTIME WAGES UNDER THE MWHL
49.     Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

50.     Each defendant was an “employer” of Plaintiff within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

51.     The MWHL requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. Md.

Code, Lab. & Empl. Art., §§ 3-415 and 3-420.

52.     Defendants violated the MWHL by knowingly failing to pay Plaintiff one and one-half

times Plaintiff’s regular hourly rate for hours worked in excess of forty hours in any one work-

week.

53.     Defendants’ violations of the MWHL were willful.

54.     For Defendants’ violations of the MWHL, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and ex-

penses, interest, court costs, and any other relief deemed appropriate by the Court.

                                            COUNT III
                     FAILURE TO PAY WAGES UNDER THE MWPCL

55.     Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

56.     Each defendant was an “employer” of Plaintiff within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

57.     The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).




                                                   7
            Case 8:20-cv-00589-CBD Document 1 Filed 03/04/20 Page 8 of 9



58.    The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

59.    The “wages” required to be timely paid by the MWPCL include Overtime wages. Md.

Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early Healthcare Giver, Inc., 439 Md.

646, 654 (Md. 2014).

60.    Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiff all

wages due, including overtime wages.

61.    Defendants’ violations MWPCL were willful.

62.    For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiff for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, interest, court costs,

and any other relief deemed appropriate by the Court.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $26,549.40, and grant

the following relief:

       a.        Award Plaintiff $19,122.45, consisting of the following overlapping elements:

               i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the FLSA, 29 U.S.C. § 216;

              ii.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the MWHL, Md. Code, Lab. & Empl. Art., § 3-427;

             iii.       three times the amount of unpaid overtime wages, pursuant to the

                        MWPCL, Md. Code, Lab. & Empl. Art., 3-507.2;

       b.        Award Plaintiff pre-judgment and post-judgment interest as permitted by law;




                                                 8
          Case 8:20-cv-00589-CBD Document 1 Filed 03/04/20 Page 9 of 9



     c.      Award Plaintiff reasonable attorney’s fees and expenses (currently $7,026.95.);

     d.      Award Plaintiff court costs (currently, $400.00); and

     e.      Award any additional relief the Court deems just.



Date: March 4, 2020                                Respectfully submitted,

                                                   /s/ Justin Zelikovitz
                                                   JUSTIN ZELIKOVITZ, #17567
                                                   DCW AGE L AW
                                                   519 H Street NW
                                                   Washington, DC 20001
                                                   Phone: (202) 803-6083
                                                   Fax: (202) 683-6102
                                                   justin@dcwagelaw.com

                                                   Counsel for Plaintiff




                                              9
